DETAILED ACTION
Pending Claims
Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on November 27, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial Nos. {16/408,794, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.  
Response to Amendment
The previous objection to claims 1, 2, and 4-19 has been overcome by amendment
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.

Claim Objections
Claim 1-19 are objected to because of the following informalities:
Regarding claims 1-19, claims 1, 13, and 14 disclose percentages by weight based on a total mass.  These should either be: percentages by weight based on a total weight; or percentages by mass based on a total mass.  Claims 2-12 and 15-19 are objected to because they are dependent from claim 1.  Appropriate correction is required.
Further regarding claim 3, in claim 3: the language “at least two of the secondary cyclic amine groups” should be replaced with --the two secondary cyclic amine groups--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-7, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 5-7, claim 1 now specifies that the cyclic amine “b” has: two secondary amino groups which are both part of an organic ring system.  Claim 5 attempts to further limit this amine with the structure of formula (I), “wherein at least one of the radicals selected from Y1, Y2, Y3, Y4 present is NR5 where R5 = H.”  This improperly extends the scope of “b” to embodiments having more than two secondary amino groups.  Claims 6 and 7 are rejected because they are dependent from claim 5 and fail to remedy this issue.
Regarding claim 13, claim 1 now specifies that amine “d” is required and “wherein the percentage by weight of the cyclic amine b) based on the total mass of the amines b) and d) is at least 10% by weight.”  Claim 13 attempts to further limit this claim with: “b) cyclic amine from 1-50%” and “d) further amine from 0-48%”.  This improperly shifts the scope of claim 1 by making “d” an optional component at 0%.  This also improperly shifts the scope of claim 1 to embrace embodiments where the percentage by weight of the cyclic amine b) based on the total mass of the amines b) and d) is less than 10% by weight.
Regarding claim 14, claim 14 attempts to further limit claim 1 with: “wherein the percentage by weight of the amines b) based on the total mass of the amines b) and d) is at least 10% by weight.”  Claim 1 already requires this percentage.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589).
Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049).
Regarding claims 1, 2, 4-12, and 14-19, Andrews discloses: (1 & 14) a composition (Abstract; column 1, line 64 through column 2, line 13) comprising
a) an epoxy resin (Abstract; column 2, line 32 through column 4, line 7),
b) a polyamine (Abstract; column 4, lines 8-20), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and ammonium ions, wherein the Brønsted acid having a pKa of not more than -9.01 (Abstract; column 2, lines 14-31; see also “trifluoromethanesulfonic acid” in Table 1 on page 11 of the instant specification);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 32 through column 4, line 7);
(10) wherein the salt of the Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or ammonium salt (column 2, lines 14-31);
(11) wherein the composition further comprises e) further auxiliaries or additives (column 4, lines 43-59); 
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 4, line 67 through column 5, line 6);
(16) a composite comprising the composition (column 4, lines 60-66);
(17) a casting resin comprising the composition (column 4, lines 60-66);
(18) a coating composition comprising the composition (column 4, lines 60-66);
(19) an adhesive comprising the composition (column 4, lines 60-66).
Andrews discloses the use of cycloaliphatic, aromatic, and heterocyclic polyamines as his curing agent (see column 4, lines 8-20).  These heterocyclic polyamines are not specifically limited and include N-(2-aminoethyl)piperazine (see column 4, lines 15-16).  However, he fails to disclose: (1) b) a cyclic amine having two secondary amino groups which are both part of an organic ring system; (4) wherein the two secondary cyclic amino groups belong to the same cycle; (5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claim for details); and (9) wherein the amine b) is selected from the group consisting of 3,7-diazabicyclo[4.3.0]nonane, 2,8-diazabicyclo[4.3.0]nonane, 3,8-diazabicyclo[3.2.1]octane, 2,2'-bisimidazolidine, lH-octahydroimidazo[4,5-c]pyridine, l,4,8-triazaspiro[4.5]decane, 1,4-diazaspiro[4.5]decane, pyrazolidine, 2,2-dimethylimidazolidine, 1,4,7-triazacyclononane, decahydro-2,6-dimethylpyrazino[2,3-b]pyrazine, hexahydropyridazine, decahy dro-4a,8a-dimethylpyrazino[2,3-b]pyrazine, 4,4'-methylenebis[piperidine], 2,2'-methylenebis[piperidine], tetradecahydro-4,7-phenanthroline, 2,2'-bipiperidine, 4,4'-bipiperidine, tetradecahydrophenazine, decahydroquinoxaline, 1,5-decahydronaphthyridine, octahydro-lH-cyclopentapyrazine, 2,2'-bipyrrolidine, piperazine, 2-methylpiperazine, 2,2-dimethylpiperazine, 2,3-dimethylpiperazine, 2-ethylpiperazine, 2,5-dimethylpiperazine, 2,6-dimethylpiperazine, 2,6-
Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Andrews with the instantly claimed amine because: (a) Andrews discloses the use of heterocyclic polyamines (not specifically limited), including N-(2-aminoethyl)piperazine, as his curing agent; (b) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Andrews fails to disclose an embodiment containing “b)” and (1 & 14) d) an amine not covered by the part b), wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight; (12) wherein the amines d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino prima facie obvious – see MPEP 2144.06.  This obvious combination would have obviously embraced embodiments satisfying the instantly claimed relative amounts (10% ≤ b < 100%; 0% < d ≤ 90%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Andrews with the instantly claimed amines “b)” and “d)” (and the relative amounts thereof) because: (a) Andrews presents cycloaliphatic, aromatic, and heterocyclic amines as equivalent amine curing agents for this type of formulation; (b) it has been found that combining equivalents known for the same purpose is prima facie obvious; and (c) this obvious combination would have obviously embraced embodiments satisfying the instantly claimed relative amounts (10% ≤ b < 100%; 0% < d ≤ 90%).  Furthermore: (d) both Mayfield and Green demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as a suitable heterocyclic polyamines for curing epoxy resins; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 13, the combined teachings of {Andrews and Mayfield} and {Andrews and Green} are as set forth above and incorporated herein.  Andrews discloses: (13) wherein the composition includes from 0.001-5% of c) salt of the Brønsted acid (column 4, lines 29-33).  He fails to explicitly disclose: from 30-95% of a) epoxy resin, from 1-50% of b) cyclic amine, from 0-48% of d) further amine, and from 0-48% of e) further auxiliaries or additives.  However, additive and optional nature of the auxiliaries would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Andrews and Mayfield} and {Andrews and Green} with the instantly claimed amounts of a), b), d), and e) because: (a) Andrews discloses the instantly claimed amount of c); (b) the reactive ratio of Andrews would have embraced the claimed relative amounts of a) and {b) +d)} (which is further supported by the working examples); and (c) the additive and optional nature of the auxiliaries e) would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.

Claims 1-3 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Alastair et al. (GB 2332202 A).
Regarding claims 1-3 and 10-19, the teachings of Andrews are as set forth above and incorporated herein to obviously satisfy the limitations of dependent claims (2 & 10-19).  The teachings of Andrews are as set forth above and incorporated herein to obviously satisfy the limitations of claims (1 & 3) with the exception of the instantly claimed amine component b).  Andrews discloses the use of heterocyclic polyamines (not specifically limited), including N-(2-aminoethyl)piperazine, as his curing agent (see column 4, lines 8-20).  However he fails to disclose: (1) b) a cyclic amine having two secondary amino groups which are both part of an (3) wherein the two secondary cyclic amino groups belong to different cycles.
Alastair et al. (see page 7, lines 10-13: 1,3-bis(4-piperidino)propane) demonstrate that instantly claimed amine is recognized in the art as a suitable heterocyclic polyamine for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Andrews with the instantly claimed amine because: (a) Andrews discloses the use of heterocyclic polyamines (not specifically limited), including N-(2-aminoethyl)piperazine, as his curing agent; (b) Alastair et al. demonstrate that the instantly claimed amine is recognized in the art as a suitable heterocyclic polyamine for curing epoxy resins; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 1-3 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Pat. No. 6,576,297) in view of Andrews (U.S. Pat. No. 4,101,459).
Regarding claims 1-3, 10-12, 14-16, 18, and 19, Cameron et al. disclose: (1 & 14) a composition (Abstract; column 1, lines 34-52) comprising:
a) an epoxy resin (column 1, line 65 through column 2, line 13),
b) a cyclic amine having secondary amino groups which are part of an organic ring system (column 2, line 14 through column 8, line 43), and

d) an amine not covered by the part b) (column 8, lines 43-50), wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight (column 8, lines 50-52);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (column 1, line 65 through column 2, line 13);
(3) wherein the secondary cyclic amine groups belong to different cycles (column 2, line 14 through column 8, line 43);
(10) wherein the salt of the Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or ammonium salt (column 9, lines 28-29);
(11) wherein the composition further comprises e) further auxiliaries or additives (column 9, lines 29-42); 
(12) wherein the amines d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases (column 8, lines 43-50);
(15) the process for producing the composition wherein a), b) c), and ) are mixed with one another (column 9, lines 9-15);
(16) a composite comprising the composition (column 9, lines 29-43: use of fillers yields a “composite”);
(18) a coating composition comprising the composition (column 8, line 53 through column 9, line 43); and
(19) an adhesive comprising the composition (column 8, lines 53-60).
Cameron et al. fail to explicitly disclose a working embodiment formulated with: (1) b) a cyclic amine having two secondary amino groups, which are part of an organic ring system; and (3) wherein the two secondary cyclic amine groups belong to different cycles.  Rather, they prefer the use of amines having at least three heterocyclic amine groups (see Abstract; column 2, lines 14-18).  However, they also contemplate the use of amines having only two heterocyclic amine groups (see column 3, line 52 through column 4, line 5; column 7, lines 38-45), including 1,3-bis(4-piperidino)propane (see column 7, line 39).  The use of 1,3-bis(4-piperidino)propane would have satisfied the instantly clamed cyclic amine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cameron et al. with the instantly claimed cyclic amine having two secondary amino groups (the two secondary cyclic amine groups belonging to different cycles) because: (a) Cameron et al. prefer the use of amines having at least three heterocyclic amine groups; (b) Cameron et al. also contemplate the use of amines having only two heterocyclic amine groups; and (c) these amines include 1,3-bis(4-piperidino)propane.
(1 & 10) c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and ammonium ions, wherein the Brønsted acid has a pKa of not more than -9.01.  The teachings of Andrews demonstrate that the instantly claimed salts (see column 2, lines 14-22) are recognized in the art as suitable metal salt catalysts for curing epoxy resins with amine hardeners, including heterocyclic amines (column 1, lines 64 through column 2, lines 13).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cameron et al. with the instantly claimed salt because: (a) Cameron et al. contemplate the use of metal salt catalysts, such as calcium nitrate; (b) the teachings of Andrews demonstrate that the instantly claimed salts are recognized in the art as suitable metal salt catalysts for curing epoxy resins with amine hardeners, including heterocyclic amines; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 13, the combined teachings of {Cameron et al. and Andrews} are as set forth above and incorporated herein.  Andrews discloses: (13) wherein the composition includes from 0.001-5% of c) salt of the Brønsted acid (column 4, lines 29-33).  He fails to explicitly disclose: from 30-95% of a) epoxy resin, from 1-50% of b) cyclic amine, from 0-48% of d) further amine, and from 0-48% of e) further auxiliaries or additives.  However, his reactive ratio would have embraced these relative amounts of a) and {b) +d)} (see column 4, lines 21-28).  additive and optional nature of the auxiliaries would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Cameron et al. and Andrews} with the instantly claimed amounts of a), b), d), and e) because: (a) Andrews discloses the instantly claimed amount of c); (b) the reactive ratio of Andrews would have embraced the claimed relative amounts of a) and {b) +d)} (which is further supported by the working examples); and (c) the additive and optional nature of the auxiliaries e) would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Regarding claim 17, the combined teachings of {Cameron et al. and Andrews} are as set forth above an incorporated herein.  Cameron et al. disclose that their epoxy-based formulation is suitable for coatings and adhesives, including filled (composite) materials (see column 8, lines 53 through column 9, line 43).  They fail to explicitly disclose: (17) a casting resin comprising the composition.  However, the teachings of Andrews demonstrate that this type of epoxy-based formulation is also recognized in the art as a suitable casting material (column 4, lines 60-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Cameron et al. and Andrews} as a casting resin because: (a) Cameron et al. disclose that their epoxy-based formulation is suitable for coatings and adhesives, including filled (composite) materials; and (b) the teachings of Andrews demonstrate that this type of epoxy-based formulation is also recognized in the art as a suitable casting material.

Response to Arguments
The remarks (see pages 7-8 of the response filed April 21, 2021) do not present any new arguments.  Rather, they summarize the previous Advisory Action.  It should be noted that the “response to the REQUEST FOR RECONSIDERATION/OTHER” (see section 12 of the Advisory Action) still applies.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 5, 2021